Me. Justice Matthews
delivered the opinion of the court.
After stating the facts in the above language, he said':
We see no ground of support for the suggestion of counsel, that Congress, by the act incorporating the Washington Market Company and fixing the terms for their use of the public property granted to them, established an irrevocable charitable trust for the poof of Washington city, and thereby disabled itself from authorizing any subsequent changes in the mode and conditions of that grant; nor are we willing to accept the debates that* are reported' as occurring in Congress at the time of the passage of the deficiency appropriation act of March 3d, 1873, as«evidence of the meaning of the clause on which the controversy in this case.'depends.
The question is whether, according to its correct construction, that clause authorized the parties to execute the agreement into which they éntered.
Upon a- consideration of the language of- the provision, it becomes apparent that the sum of money appropriated by it as compensation to the District of Columbia, for. its interest in the 'City Hall building, was to be applied only for the ereetion of a suitable,, building for the District offices. No part of it could lawfully be expended in the purchase of land for a site. *255It is equally plain that no public lands belonging to the United States were granted tt> be used for that purpose. Express authority is given to the Governor and Board of Public Works to mate arrangements to secure land fronting on Pennsylvania and Louisiana avenues, between Seventh and Ninth streets, if .they deem it advisable, for that purpose. It is not denied that, in connection with the express declaration that no right tó use any publie ground was thereby granted, this description necessarily covered a portion of the real estate granted to the Market Company by their act of incorporation. Any arrangement to secure it as a site for the District buildings must necessarily be made with them. And power granted to. the authorities of the District of Columbia to make such an arrangement also carried with it power on the part of the Market Company to become parties to it. The fact that the latter are not expressly named is without legal significance. The designation of the property was also the designation of its owner.
. It is evident, also, that the arrangement authorized to be made was described as intended to have the effect of securing the land for the purpose. This necessarily implied that the arrangement, when made' as authorized, should be final. The suggestion that it was intended to be preparatory and preliminary only, as the basis of a report to be made afterwards to Congress for its approval and ratification, finds no warrant in the context, and is quite clearly negatived by the terms in which the act repels the idea that the arrangement to be made should in any way commit the United States to any liability to pay for any expenditures, either for the land itself or the improvements to be made upon it. It is, therefore, clearly to be inferred that the arrangement intended was to be made with the Market Company for a designated portion of. their land, and that it must be effected without the outlay of any money.
This could be accomplished in but one way. It was to induce the Market Company to relinquish their right to the exclusive use • of the specified portion of their land, upon the basis of some modification of the terms upon which it was held. As these embraced payments of money, which the Market-*256Company were under obligation to pay to the District of Columbia, and which the government of the District had exclusive power to administer for the purposes described in the act, it follows that it must have been intendéd to authorize such an arrangement in respect to these obligations of the Market Company as would furnish to thé latter a consideration and inducement for a release of a part of their property. And no consideration for the release of a part of demised property is more suitable to the nature of the relation between the parties than an equitable or agreed apportionment of thé rent. Such was the form and substance of the arrangement in question. The adjustment of the arrearages of 'rent was a legitimate inciuent, whéther the prior agreement for a reduction of the amount from $25,000 to $20,000 was láwful, at the time it was, first made, or not. It became so by becoming part' of the arrangement finally entered into. Whether other provisions of the arrangement, not brought into this controversy, such as th<j provision relating to the maximum of taxes thereafter to be assessed, and in respect to the rental of stalls, to be charged to occupants in the market-house building, are lawful and binding, it is not necessary to decide, as they are not proper matters of consideration in the present action.
We are of opinion that there is no. error in the record of this judgment, and it is accordingly

Affirmed.